        Case 2:20-cv-00067-SMJ     ECF No. 8    filed 06/11/20    PageID.59 Page 1 of 3

                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


1                                                                 Jun 11, 2020
                                                                      SEAN F. MCAVOY, CLERK
2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     DIONTE T. WEBB,                             No. 2:20-cv-00067-SMJ
5
                               Plaintiff,
6                                                ORDER DISMISSING
                  v.                             COMPLAINT
7
     STEPHEN CINCLAIR, KIM
8    GUFHOLM, GIANG LY TRAN,
     JOSHUA WOLFF,
9
                               Defendants.
10

11         Plaintiff Dionte T. Webb, a federal prisoner at the Federal Correctional

12   Institution in Sheridan, Oregon, is proceeding pro se and in forma pauperis.

13   Defendants have not been served. By Order filed February 26, 2020, the Court

14   advised Plaintiff of the deficiencies of his complaint and directed him to amend or

15   voluntarily dismiss within sixty days. ECF No. 7. The Court cautioned Plaintiff that

16   if he failed to comply with the directives in the Order, the Court would dismiss his

17   Complaint. As of the date of this Order, Plaintiff has filed no response.

18         As the Court previously explained, Plaintiff’s claim for monetary damages

19   for allegedly having been unlawfully held beyond the term of his community

20   custody, in the absence of any facts indicating his sentence had been invalidated by




     ORDER DISMISSING COMPLAINT – 1
        Case 2:20-cv-00067-SMJ      ECF No. 8   filed 06/11/20   PageID.60 Page 2 of 3




1    a state tribunal or by means of a federal habeas corpus proceeding, is barred by

2    Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). To the extent Plaintiff sought his

3    release from incarceration and to enjoin his extradition and/or a detainer to serve an

4    allegedly unlawful term of community custody, his claims sounded in habeas

5    corpus. See Preiser v. Rodriguez, 411 U.S. 475, 487-90 (1973). Furthermore, the

6    Court found his conclusory allegation of kidnapping did not “plausibly give rise to

7    an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Plaintiff did

8    not comply with the Court’s Order and has filed nothing further in this action.

9          Therefore, for the reasons set forth above and in the Order to Amend or

10   Voluntarily Dismiss, ECF No. 7, the Complaint is dismissed for failure to state a

11   claim upon which relief may be granted under 28 U.S.C. §§ 1915A(b)(1) and

12   1915(e)(2).

13         Accordingly, IT IS HEREBY ORDERED:

14         1.      The Complaint, ECF No. 1, is DISMISSED WITHOUT

15                 PREJUDICE to Plaintiff pursuing available state court remedies.

16         2.      Based on the Court’s reading of Washington v. Los Angeles County

17                 Sheriff’s Department, 833 F.3d 1048 (9th Cir. 2016), this dismissal

18                 will NOT count as a “strike” under 28 U.S.C. § 1915(g).

19         3.      The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE

20                 this file.




     ORDER DISMISSING COMPLAINT – 2
        Case 2:20-cv-00067-SMJ     ECF No. 8    filed 06/11/20   PageID.61 Page 3 of 3




1          4.     The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

2                 of this Order would not be taken in good faith.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide a copy to pro se Plaintiff at his last known address.

5          DATED this 11th day of June 2020.

6                       __________________________
                        SALVADOR MENDOZA, JR.
7                       United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20




     ORDER DISMISSING COMPLAINT – 3
